                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

Case No.     CV 21-1619-DMG (KSx)                                      Date     June 15, 2021

Title PerkinElmer Health Sciences, Inc., et al. v. Mahnaz Salem                       Page     1 of 1

Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

             KANE TIEN                                                NOT REPORTED
             Deputy Clerk                                              Court Reporter

   Attorneys Present for Plaintiff(s)                         Attorneys Present for Defendant(s)
            None Present                                                None Present

Proceedings: IN CHAMBERS—ORDER TO SHOW CAUSE WHY ORDER
             PERMITTING E-FILING SHOULD NOT BE REVOKED AS TO PRO SE
             DEFENDANT [16]

        On March 15, 2021, Defendant Mahnaz Salem, who is proceeding pro se, filed an
application for permission for electronic filing. [Doc. # 13.] The application noted, among other
things, that Defendant had reviewed Local Rule 5-4.1.1, pertaining to electronic filing for pro se
litigants. The application also advised that if Defendant’s use of the Court’s e-filing system is
unsatisfactory, Defendant’s “e-filing privileges may be revoked and [Defendant] will be required
to file documents in paper, but will continue to receive documents via e-mail.” Id. The Court
granted Defendant’s application for pro se electronic filing on March 18, 2021. [Doc. # 16.]

       On June 10, 2021, the Court received notice that its text only scheduling notice [Doc. #
52] was not deliverable to Defendant’s email address on file as the email address associated with
Defendant has been deleted. [See Doc. # 53.]

          Accordingly, Defendant is ORDERED TO SHOW CAUSE by no later than June 29,
2021 why Defendant’s e-filing privileges should not be revoked for failure to comply with Local
Rules 5-4.1.1 and 41-6 (“A party proceeding pro se must keep the Court and all other parties
informed of the party’s current address as well as any telephone number and email address
. . . .”). Failure to timely or satisfactorily respond by that date shall result in the revocation of
Defendant’s e-filing privileges. The Clerk is DIRECTED to serve this Order to Show Cause by
mail to Defendant’s last known mailing address.

IT IS SO ORDERED.




CV-90                              CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk KT
